Citation Nr: 1541457	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-24 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a joint condition claimed as rheumatoid arthritis.  

3.  Entitlement to service connection for kidney disease.

3.  Entitlement to service connection for residuals of unknown fever.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for Hearing Loss

The Veteran asserts that a current hearing loss disability is related to noise exposure during service in Vietnam.  In a written statement dated in March 2010, the Veteran indicated that he failed a hearing test at General Motors in December 1969.  He stated that he was told that he had scarring on his eardrums.  Lay statements dated in June 2010 from a former co-worker and the Veteran's wife noted that the Veteran had hearing problems when he returned from Vietnam.    

The Veteran had a VA examination in May 2010.  The examiner opined that the Veteran's current hearing loss disability is less likely than not related to service.  The examiner explained that the entry and separation screenings are negative for hearing loss while in the military.  The examiner did not address the Veteran's assertion of being told that he had hearing loss and scarring of the eardrums.  

The Board finds that a remand is warranted to obtain an addendum opinion from the May 2010 VA examiner.  The examiner should consider the lay statements regarding the Veteran's hearing loss disability.  The Board notes that service connection is currently in effect for tinnitus.  Thus, an opinion is required with respect to likelihood that hearing loss is proximately caused by or aggravated by service-connected tinnitus.   

Service Connection for Rheumatoid Arthritis

The Veteran asserts that rheumatoid arthritis is related to active service.  The October 1969 separation examination reflects that the Veteran reported a history of "swollen or painful joints."  A February 2010 treatment record reflects a diagnosis of rheumatoid arthritis, clinically stable. 

The record noted treatment with Plaquenil, which was excreted by the kidneys.  
In March 2010, the Veteran submitted a private medical record which showed that he had a negative rheumatoid factor.  The Veteran added a notation to the record, indicating that he has been treated for joint pain for more than 20 years and takes a medication called Plaquenil because his symptoms are the same as rheumatoid arthritis.  An August 2013 statement from a private physician noted a positive rheumatoid arthritis factor.  In light of the report of joint pain during service and the post-service evidence which shows treatment for joint pain and a diagnosis of rheumatoid arthritis, the Board finds that a VA examination is necessary to ascertain the nature and etiology of rheumatoid arthritis.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service Connection for Residuals of Unknown Fever

The Veteran asserts that he treated for an unknown virus and was treated for a fever in service.  He asserts that rheumatoid arthritis is related to a fever he had in service.  He has reported that he was hospitalized for treatment at Firebase Song Be in Vietnam.  The Veteran asserts that he was first told that he had malaria, and that the diagnosis was subsequently changed to fever of unknown origin.  The Veteran submitted copies of letters he sent to his sister during service.  A letter dated in March 1969 reflects that the Veteran reported that he had a 103 degree fever for three days.  The Veteran's report of a fever in service is competent and credible.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  A VA examination is necessary to ascertain whether a current disability is related to a fever during service.  
Service Connection for Kidney Disease

VA treatment records dated in 1983 reflect a diagnosis of nephrolithiasis.  Private treatment records dated in February 2010 reflect that the Veteran was diagnosed with renal insufficiency of unknown origin.  A physician noted that the Veteran's medication for joint pain, Plaquenil, is excreted by the kidneys and his dose would be reduced.  The record indicated that the Veteran's treatment with Plaquenil would be stopped if his renal function deteriorated further.  The record also noted a history of excessive use of NSAIDS. A March 2010 private treatment record reflects diagnoses of acute renal failure and NSAID induced nephropathy.  Based on the evidence of a relationship between his medications and his kidney disability, the Board finds that the claim for service connection for renal involvement is inextricably intertwined with the claim for service connection for rheumatoid arthritis.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In written statements, the Veteran has asserted that his kidney disability is related to a fever he had during service.  In light of the competent and credible evidence of a fever during service, a VA examination is necessary to ascertain the etiology of a current kidney disability. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2010 VA examiner for preparation of an addendum opinion.  If the May 2010 examiner is not available, another qualified audiologist should provide the opinion.  The examiner should address the following:

a) The examiner should review the claims file and should opine, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current bilateral hearing loss is etiologically related to service.  The examiner should consider the lay evidence, including the March 2010 statement from the Veteran that he was told that he had hearing loss and scarring of his eardrum in 1969 and the June 2010 statements from his wife and co-worker indicating that the Veteran had hearing loss when he returned from service.   

b) The examiner should provide an opinion as to whether bilateral hearing loss is either proximately due to is at least as likely as not (50 percent or greater likelihood), proximately caused by, or due to tinnitus.

c) The examiner should provide an opinion as to whether bilateral hearing loss is aggravated (permanently worsened) by tinnitus.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should discuss why this is the case.  The examiner should indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of rheumatoid arthritis and kidney disease.  The claims file must be made available for the examiner's review.  The review or the claims file should be noted in the examination report.  The examiner should address the following:  

a) The examiner should state an opinion as to whether rheumatoid arthritis is at least as likely as not (50 percent or greater likelihood) manifested during service,  manifested to a compensable degree within one year after discharge from active service in November 1969 or is otherwise related to service, to include an in service fever of unknown etiology.

b) If rheumatoid arthritis is not currently present, the examiner should state an opinion as to whether any other current joint disability is at least as likely as not related to service.

c) The examiner should state an opinion as to whether a current kidney disability is at least as likely as not related to service, to include an in service fever of unknown etiology.

The examiner is advised that the Veteran's statements regarding a fever during service are considered competent and credible evidence of the occurrence of a fever.  

In providing the requested opinions, the examiner should consider the Veteran's history of fever in service, his report of joint pain on the service separation examination, the post-service records which show treatment of joint pain and his lay statements regarding his history of joint pain.  The examiner should also consider the medical journal articles submitted by the Veteran, pertaining to the diagnosis of febrile illness and the epidemiology of acute fevers of unknown origin in South Vietnam.  

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should discuss why this is the case.  The examiner should indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  After the requested development has been completed, the AMC/ RO should readjudicate the claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




